                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JOSEPH P. GUARRASI                          :      CIVIL ACTION
                                            :
      v.                                    :
                                            :
                                            :
TAMMY FERGUSON, Superintendent,             :
THE DISTRICT ATTORNEY OF THE                :
COUNTY OF BUCKS and THE                     :
ATTORNEY GENERAL OF THE                     :
STATE OF PENNSYLVANIA                       :      NO. 17-2945

                                        ORDER

      NOW, this 8th day of August, 2019, upon consideration of the Petition Under 28

U.S.C. § 2254 for Writ of Habeas Corpus By a Person in State Custody (Document No.

1), the respondents’ Answer in Opposition to Petition for Habeas Corpus Relief, the

Reply of Petitioner to Respondent’s Answer, and the Report and Recommendation filed

by United States Magistrate Judge Carol Sandra Moore Wells (Document No. 8) , and

no objections to the Report and Recommendation having been filed, and after a

thorough and independent review of the record, it is ORDERED that:

      1.     The Report and Recommendation of Magistrate Judge Carol Sandra

Moore Wells is APPROVED and ADOPTED;

      2.     The Petition for Writ of Habeas Corpus is DENIED; and

      3.     There is no probable cause to issue a certificate of appealability.




                                  /s/ TIMOTHY J. SAVAGE J.
